Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to independent claims 1, 9, and 16, the Applicant’s Amendments and Arguments (See Amendments and Remarks, pages 2-11, dated 7/13/2021) were persuasive and overcome the 35 U.S.C. 102(a)(1) rejections. 
Independent Claim 1 recites limitations that include an autonomous cargo handling system having a sensor self-calibration system, comprising:
a first sensing agent configured to monitor a first sensing zone;
a system controller in electronic communication with the first sensing agent; and
a tangible, non-transitory memory configured to communicate with the system controller, the tangible, non-transitory memory having instructions stored thereon that, in response to execution by the system controller, cause the system controller to perform operations comprising:
receiving, by the system controller, structural cargo deck data from the first sensing agent;
generating, by the system controller, a real-time cargo deck model based on the structural cargo deck data;
identifying, by the system controller, a cargo deck component in the real-time cargo deck model, wherein the cargo deck component is maintained at a constant location on the cargo deck;
determining, by the system controller, a position of the first sensing agent relative to the cargo deck component based on where the identified cargo deck component appears within the first sensing zone of the first sensing agent; and
determining, by the system controller, a first area of a cargo deck covered by the first sensing zone based on the position of the first sensing agent relative to the cargo deck component.  These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record.

Independent Claim 9 recites limitations that include a method comprising:
receiving, by a system controller, structural cargo deck data from a sensing agent;
identifying, by the system controller, a cargo deck component; and
determining, by the system controller, a position of the sensing agent relative to the cargo deck component based on where the identified cargo deck component appears within a sensing zone of the sensing agent; and  
determining, by the system controller, an area of a cargo deck covered by the sensing zone based on the position of the sensing agent relative to the cargo deck component.  These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record. 

Independent Claim 16 recites limitations that include an aircraft comprising:
a cargo deck defined by an aircraft envelope;
a cargo deck component coupled to at least one of the cargo deck or the aircraft envelope, wherein the cargo deck component remains at a constant location along the cargo deck during a loading event;
a sensing agent coupled to the aircraft envelope,
wherein the sensing agent is configured to monitor a sensing zone;
a system controller in electronic communication with the sensing agent; and
a tangible, non-transitory memory configured to communicate with the system controller, the tangible, non-transitory memory having instructions stored thereon that, in response to execution by the system controller, cause the system controller to perform operations comprising:
receiving, by the system controller, structural cargo deck data from the sensing agent;
identifying, by the system controller, a cargo deck component; and
determining, by the system controller, a position of the sensing agent relative to the cargo deck component based on where the identified cargo deck component appears within the sensing zone of the sensing agent; and
determining, by the system controller, an area of the cargo deck covered by the sensing zone based on the position of the sensor agent relative to the cargo deck component.  These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

4.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas Randazzo whose telephone number is 313-446-4903.  The examiner can normally be reached between 9:00am to 4:00pm EST Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gene Crawford, can be reached on 571-272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/THOMAS RANDAZZO/Primary Examiner, Art Unit 3651                                                                                                                                                                                                        August 11, 2021